
	
		I
		112th CONGRESS
		1st Session
		H. R. 2355
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2011
			Mrs. Hartzler (for
			 herself, Mr. Luetkemeyer,
			 Mr. Ryan of Ohio,
			 Mr. Kissell,
			 Mr. Latta,
			 Mr. Bachus,
			 Mr. Forbes,
			 Mrs. McMorris Rodgers,
			 Mr. Burton of Indiana,
			 Mr. Denham,
			 Mr. Alexander,
			 Mr. Boustany,
			 Mr. Davis of Kentucky,
			 Mr. Stutzman,
			 Mr. Gowdy,
			 Mr. Pitts,
			 Mr. Rogers of Alabama,
			 Mr. Brooks,
			 Mr. Hanna,
			 Mr. Terry,
			 Mr. Bilbray,
			 Mr. Flake,
			 Mr. Poe of Texas,
			 Mr. Pompeo,
			 Mr. Flores,
			 Mr. Hensarling,
			 Mr. Neugebauer,
			 Mr. Carter,
			 Mr. Thornberry,
			 Mr. McCaul,
			 Mr. Farenthold,
			 Mrs. Ellmers,
			 Mr. Nunnelee,
			 Ms. Granger,
			 Mr. Mack, Mr. Manzullo, Mr.
			 Kingston, Mr. Jordan, and
			 Mr. Akin) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 38, United States Code, to exclude
		  individuals who have been convicted of committing certain sex offenses from
		  receiving certain burial-related benefits and funeral honors which are
		  otherwise available to certain veterans, members of the Armed Forces, and
		  related individuals, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Hallowed Grounds Act.
		2.Exclusion of
			 persons convicted of committing certain sex offenses from interment or
			 memorialization in national cemeteries, Arlington National Cemetery, and
			 certain State veterans’ cemeteries and from receiving certain funeral
			 honors
			(a)Prohibition
			 AgainstSection 2411(b) of title 38, United States Code, is
			 amended by adding at the end the following new paragraph:
				
					(4)A person who is a
				tier III sex offender for purposes of the Sex Offender Registration and
				Notification
				Act.
					.
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply with
			 respect to interments and memorializations that occur on or after the date of
			 the enactment of this Act.
			
